Citation Nr: 1615602	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  10-46 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder to include as secondary to a right knee disorder.  

3.  Entitlement to service connection for a lumbar spine disability as secondary to a right knee disorder.

4.  Entitlement to service connection for a bilateral hip disability as secondary to a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1975.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) St. Petersburg, Florida.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in June 2013.  A transcript of the hearing is of record.

The Board remanded these issues in February 2014 and February 2015 for further evidentiary development.  The RO continued the denial of the claims in the September 2015 supplemental statement of the case and these issues were returned to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay with respect to the remaining issues on appeal; however, after careful review of the evidence a remand is necessary for further evidentiary development prior to adjudicating the claims on appeal.  In this regard, the Veteran was provided with a VA examination in August 2015 for his service connection claims for his right and left knee.  The VA examiner determined that the Veteran's bilateral knee disorders were not caused by, a result of, or related to active military service.  The examiner specifically noted in the examination report that the first post service treatment records are not available until 1999 where he had mild bilateral degenerative joint disease of the knees.  Furthermore, as part of his explanation in support of his negative medical opinion, the examiner noted that decades after discharge from service the Veteran developed degenerative joint disease of the bilateral knees.  In contrast, the claims file contains VA medical records dated in 1984 that document the Veteran sought treatment for right knee pain with old injury to same in 1971 and he was diagnosed with traumatic arthritis.  Furthermore, a VA treatment record dated in July 1995 shows that the Veteran was diagnosed with degenerative joint disease of the right knee and in January 1998 degenerative joint disease of the bilateral knees.  Thus, the Veteran should be provided with another VA examination with respect to his service connection claims for a bilateral knee disorder.  

As the service connection claims for a low back disorder and bilateral hip disorder are claimed as secondary to the right knee disorder being remanded, the Board finds these claims are inextricably intertwined.  As such, the Board will defer action on the issues of entitlement to service connection for a low back disorder and bilateral hip disorder until after completion of the action requested below, and the issue of entitlement to service for a right knee disorder has been readjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and elicit from him the appropriate information and consent to obtain any outstanding VA and private treatment records with respect to his service connection claims on appeal.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder.  All appropriate documentation and procedures should be followed.

2. Thereafter, schedule the Veteran for a VA examination with respect to his service connection claims for a bilateral knee disorder.  The claims file, including a copy of this Remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to the following: 

a. whether any right knee disorder found on examination or in the treatment records is at least as likely as not (i.e., a fifty percent or greater probability) related to active military service to include the documented treatment for right knee pain during active military service.  

The examiner should provide a complete explanation for all conclusions reached.  As part of his or her explanation, the examiner must address the Veteran's credible lay statements of recurrent right knee pain since active military service and the 1984 VA treatment record that documents a diagnosis of traumatic arthritis of the right knee.  

b. whether any left knee disorder found on examination or in the treatment records is at least as likely as not (i.e., a fifty percent or greater probability) related to active military service to include the documented treatment for a left knee problem.  

The examiner must provide a complete explanation for all conclusions reached. 

c. If the answer is positive for the right knee and negative for the left knee, whether the Veteran's current left knee disorder is at least as likely as not (i.e., a fifty percent or greater probability) caused by or aggravated (chronically worsened) by the right knee disorder to include as due to any abnormal gait as a result of his right knee disorder.

The examiner should provide a complete explanation for all conclusions reached. 

3. After completing the foregoing, and if, and only if, the VA examiner provides a positive opinion for the right knee in the examination requested above, then schedule the Veteran for a VA examination with respect to his service connection claims for a bilateral hip disorder and a lumbar spine disorder.  The claims file, including a copy of this Remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's current low back disorder and/or bilateral hip disorder is at least as likely as not (i.e., a fifty percent or greater probability) caused by or aggravated (chronically worsened) by the right knee disorder to include as due to any altered gait as result of his right knee disorder.

The examiner must provide a complete explanation for all conclusions reached. 

4. Upon completion of the foregoing, readjudicate the Veteran's claims based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

